

94 HR 4908 : Native American Veteran Parity in Access to Care Today Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4908IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to prohibit the collection of a health care copayment by the Secretary of Veterans Affairs from a veteran who is a member of an Indian tribe.1.Short titleThis Act may be cited as the Native American Veteran Parity in Access to Care Today Act or Native American PACT Act .2.Prohibition on collection of a health care copayment by the Secretary of Veterans Affairs from a veteran who is a member of an Indian tribe(a)In generalSection 1730A of title 38, United States Code, is amended—(1)in the heading, by striking catastrophically disabled and inserting certain;(2)by inserting (a) Prohibition.— before Notwithstanding;(3)by striking a veteran who is catastrophically disabled, as defined by the Secretary, and inserting a covered veteran; and(4)by adding at the end the following new subsection:(b)Covered veteran definedIn this section, the term covered veteran means a veteran who—(1)is catastrophically disabled, as defined by the Secretary; or(2)is an Indian or urban Indian, as those terms are defined in section 4 of the Indian Health Care Improvement Act (Public Law 94–437; 25 U.S.C. 1603)..(b)Technical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1730A and inserting the following:1730A. Prohibition on collection of copayments from certain veterans..(c)Delayed effective dateThe amendments made by this section shall take effect on the day that is one year after the date of the enactment of this Act.Passed the House of Representatives September 22, 2020.Cheryl L. Johnson,Clerk.